Davis, J. (concurring).
Agreeing with my brother Hiktman that the question of the “ Smith franchise ” was litigated and determined in the prior action, I am of the opinion that it would now be adjudged invalid if the question were still open.
The resolution of the village board in March, 1899, constituted an offer to Smith of the right to undertake the project of installing electric lights in the village, as he requested. He had asked for this franchise for the use of a corporation to- be later organized for the purpose of engaging in the electric lighting business. This corporation was never organized. No property was ever acquired. No effort was made to put the project into effect. Eventually a similar right was granted by the village to another and used. In other words, the offer made to Smith by resolution was never accepted or acted upon by him or any one in his behalf. It lay inert and forgotten upon the minutes of the village board for nearly thirty years, when this electric corporation obtained assignments from the heirs of Smith of these purported rights. There was no power to revivify it. The rights had never been exercised. *532Herein it differed from a right once accepted and used, with property-employed and service rendered in some capacity directly or indirectly related to the grant; but afterward having its validity impaired by misuser, suspension or abandonment — with some chance that it might again be revived and with at least vestiges of ownership remaining. In such cases rights once possessed may be declared terminated in an action brought for such purpose. It is necessary to resort to the courts where there is dispute in the facts or where doubts arise concerning legal rights. (People v. Broadway R. R. Co., 126 N. Y. 29; New York Electric Lines Co. v. Empire City Subway Co., 235 U. S. 179; New York Electric Lines Co. v. Gaynor, 218 N. Y. 417.) Here there is no dispute in the facts. A judicial determination would only state the admitted facts and the obvious legal conclusion. The “ Smith franchise ” never came into definite existence. It was only a resolution on paper. There is no affirmative act by Smith or his proposed corporation constituting acceptance, ownership or the employment of property. To give it life there was the duty to perform in some manner the implied obligation to carry on the undertaking to which the resolution related. ( New York Electric Lines Co. v. Empire City Subway Co., 235 U. S. 179, 193.)
There must be a tangible franchise as a basis for action by the Public Service Commission. (Matter of City of Long Beach v. Public Service Commission, 249 N. Y. 480.) As this ancient resolution, unaccompanied by definite act of acceptance and use had no legal effect, the Commission was without jurisdiction to grant the order.
Whitmyer, Hill and Hasbrouck, JJ., concur.
Determination annulled, with fifty dollars costs and disbursements.